*666ORDER
PER CURIAM.
Jermaine Davis (Defendant) appeals from the judgments on his convictions for two counts of committing violence against an employee of the Department of Corrections, in violation of section 217.385, RSMo 1994. In his appeal, Defendant contends the trial court erred in failing to, sua sponte, quash the entire venire panel after a venireperson made inflammatory remarks that tainted the whole jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).